DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on January 11, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated October 13, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on January 11, 2022 has been entered. Claims 1, 6, 8, 13, 15, and 20 have been amended. No new claims have been added and no claims have been cancelled. Thus, claims 1–20 are pending and rejected for the reasons set forth below. 

Claim Objections
3. Claim 18 is objected to because of the following informalities: claim 18 contains the term, “the set of financial accounts.” However, the mirror claims to claim 18 (claims 4 and 11) both state “the first set of financial accounts” both of which take the term of “the first set of financial accounts” from independent claims 1, 8, and 15 which also includes the term “the first set of financial accounts” in the final limitation of independent claims 1, 8, and 15. Hence, the term in claim 18 should be changed to the first set of financial accounts” to be consistent with the terms in the mirror dependent claims as well as the independent claims.  
Appropriate correction is required.


Claim Rejections - 35 USC § 101
4. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Claims 1–20 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1–7 and 15–20) and a machine (claims 8–14), where the machine is substantially directed to the subject matter of the process. See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of initiating and completing a transfer of funds between two different users using social media identification for each user based on a set of intermediaries by: 
providing an application operable to present an interactive user interface to a payer;
receiving a payment request for making a payment of a first amount to a payee, the payment request initiated by the payer via the interactive user interface, wherein the payment request includes first and second identifiers of the payer and payee, respectively, provided via the interactive user interface;
retrieving from a social platform, a set of links between the payer and payee based on the first and second identifiers such that each link of the set of links is indicative of a set of one or more intermediaries that connects the payer to the payee on the social platform;
selecting, from the set of links, a first link indicative of a first set of intermediaries, wherein the first link includes one or more intermediary identifiers providing a chain of connections between the payer and the payee on the social platform comprising:
a first intermediary identifier for a first intermediary, the first intermediary having a direct connection to the payer on the social platform; and
when the first intermediary does not have a direct connection to the payee on the social platform:
a second intermediary identifier for a second intermediary, the second intermediary having a direct connection to the payee on the social platform; and
when the first intermediary does not have a direct connection to the second intermediary on the social platform, at least a third intermediary identifier for a third intermediary, the third intermediary having a direct connection to at least one of the first intermediary or the second intermediary: and
processing the payment request based on the chain of connections in the first link by facilitating a transfer of the first amount from a first financial account of the payer to a second financial account of the payee by way of a first set of financial accounts of the first set of intermediaries;
determining whether the transfer of the first amount to the second financial account of the payee has been completed within a specified time frame; and
when the transfer of the first amount to the second financial account of the payee has not been completed within the specified time frame, reversing the transfer,
wherein the first set of intermediaries includes one of the first intermediary or the second intermediary that receives the first amount in a third financial account and transfers the first amount to the second financial account, and wherein the first set of financial accounts includes the third financial account.

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “server” and “device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0005] of the specification). 

The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 


Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Davis (U.S. Pub. No. 2016/0117665) teaches a systems and methods for sending and receiving payments using an integrated payment and messaging system. 

Response to Arguments
7.  Applicant’s arguments filed on January 11, 2022 have been fully considered.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that “independent claims integrate a unique combination of features into a practical application” and that “the claims recite a specific combination of computer-implemented elements for establishing a peer-to peer payment technology platform.” (See Applicant’s Arguments, p. 11). However, the identified abstract idea to which the claims are directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). No specialized hardware or software is being used in this invention. Furthermore, generic components such as a server and device are being used to implement the abstract idea. Furthermore, having intermediaries that are connected to either the payer or See Applicant’s Arguments, p. 13). This is puzzling as the Office has never used the words, “well-understood, routine, conventional activity,” in any prior Office Action. In addition, Applicant’s argument that since these features were not found in prior art, that they must be “indicative of an inventive concept” is not persuasive. The inquiry pertaining to 35 U.S.C. §101 is separate and distinct from the inquiry pertaining to prior art rejections under 35 U.S.C. §102 and 35 U.S.C. §103. A novel and unobvious abstract idea is still an abstract idea as is the case with regards to the present invention. Applicant next cites the Federal Circuit Court of Appeals in CosmoKey Solutions GMBH & Co. v. Duo Security LLC, No. 20-2043 (Fed. Cir. Oct. 4, 2021) as well as the PTAB decision in Ex Parte Smith, Appeal No. 2018-000064, App. No. 13/715,476 (PTAB Feb. 1, 2019). However, the Federal Circuit in CosmoKey held that the invention there was a specific improvement to a particular computer-implemented authentication technique. In the present invention, no such improvement has been shown by the Applicant or otherwise. With regards to the PTAB decision in Ex Parte Smith, this decision by the PTAB is an informative decision and it is not precedential. In addition, the PTAB found that “use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives See Ex Parte Smith decision, p. 9). However, no such improvement is present in this invention so the Ex Parte Smith invention is distinct from the current one which has nothing to do with derivatives trading systems. 
Thus, the rejection of these claims under 35 U.S.C. §101 is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696